DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/22 and 10/25/22 has been entered. Currently, claims 13-22 and 38-48 are pending, of which claims 47-48 are newly added.

Response to Arguments

Applicant's arguments filed 10/25/22 have been fully considered but they are not persuasive. 
The applicant asserts even if combined, Ko (JP 2016-117158) and Nakatani (JP 2015-064686) fail to disclose or suggest "record history information about a user operation received after the predetermined operation object is dynamically arranged on the screen of the operation panel in response to the occurrence of the predetermined event different from the operation event corresponding to the user operation to the operation panel, the history information being recorded in association with information about the predetermined event", as recited in claim 13, and similarly in claims 21 and 22. The Examiner respectfully disagrees as the combination of Ko and Nakatani discloses the above mentioned features. Particularly, Ko discloses displaying setting item icons in a particular order based on a main body operation, such as setting a sheet of paper on a document glass or in an ADF, or receiving a print job from an external terminal (paras 13, 15, and 25-26). Nakatani discloses logging each time a user performs an input operation to execute a job (para 44). A work log 42 records a job ID and start time and end time of a user input operation, among other criteria (paras 36-37). According to claims 13, 21, and 22, the recording of history information is based on a user operation that comes after a predetermined event wherein the predetermined event causes the dynamic arrangement of icons on a screen. The applicant appears to argue the history information about the user operation is recorded in response to the occurrence of the predetermined event different from the operation event corresponding to the user operation to the operation panel. The Examiner does not interpret the current claim language in such a way. The Examiner interprets the claim as record history information based on a user operation, the user operation being received after the predetermined object is dynamically arranged on the screen in response to the occurrence of the predetermined event different from the operation event corresponding to the user operation to the operation panel. That is to say, the recording of history information is triggered by a user operation. As such, Ko discloses the predetermined event, such as placing a document on an ADF, that causes a default order of icons to be changed. A user can then select from the re-ordered icons to perform a scan job, copy job, print job, etc. Nakatani discloses a user operation initiating an execution of a copy, scan, print job and then recording, in a work log 42, the start time of the user operation, the operation type, destination, and end time, among other criteria. Thus, the user operation that causes the recording of history information would occur after the re-ordering of icons based on a predetermined event. Therefore, the combination of Ko and Nakatani discloses record history information about a user operation received after the predetermined operation object is dynamically arranged on the screen of the operation panel in response to the occurrence of the predetermined event different from the operation event corresponding to the user operation to the operation panel, the history information being recorded in association with information about the predetermined event, as set forth in claims 13, 21, and 22. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the recording of event information into a work log, as described by Nakatani, with the system of Ko. The suggestion/motivation for doing so would have been to provide an electronic apparatus capable of quantitatively grasping an effect of reducing a work cost, user’s workload, by an operation assisting function (Nakatani para 7). Therefore, the combination of Ko and Nakatani discloses “record history information about a user operation received after the predetermined operation object is dynamically arranged on the screen of the operation panel in response to the occurrence of the predetermined event different from the operation event corresponding to the user operation to the operation panel, the history information being recorded in association with information about the predetermined event”, as set forth in claims 13, 21, and 22.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-22, 38-43, and 45-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ko et al. (JP 2016-117158) in view of Nakatani et al. (JP 2015-064686), both cited in the IDS dated 3/16/21. Reference will be made to machine translations provided with the previous Office Action.
Regarding claims 13, 21, and 22, Ko discloses a non-transitory computer-readable storage medium storing a control program causing a computer to execute a control method for an information processing apparatus, a control method for an information processing apparatus, and an information processing apparatus comprising:
an operation panel configured to have a display function of a user interface that dynamically changes according to a predetermined event regarding an operation of the information processing apparatus and to accept an operation from a user (see paras 11-13, 16-17, and 38, image forming apparatus includes a controller 1 and an operation unit 2 that controls a display screen and accepts user operation via display panel 26); and
one or more controllers configured to: 
detect the predetermined event regarding the operation of the information processing apparatus, the predetermined event being different from an operation event corresponding to a user operation to the operation panel, and arrange a predetermined 20operation object dynamically on a screen of the operation panel in response to occurrence of the predetermined event (see paras 13, 15, 20, 24-27, and 35-38, controller 1 communicates with operation unit 2 to control a display screen presented to a user, the screen displays icons to a user for selection of one or more functions provided by the image forming apparatus, there is a default activation order the icons will be displayed after an authentication process, the display order of the icons can also change based on being selected by a user or when a main body operation is detected, such as setting a sheet of paper on a document glass).
Ko does not disclose expressly record history information about a user operation received after the predetermined operation object is dynamically arranged on the screen of the operation panel in response to the occurrence of the predetermined event different from the operation event corresponding to the user operation to the operation panel, the history information being recorded in association with information about the predetermined event 25.
Nakatani discloses record history information about a user operation received after the predetermined operation object is dynamically arranged on the screen of the operation panel in response to the occurrence of the predetermined event different from the operation event corresponding to the user operation to the operation panel, the history information being recorded in association with information about the predetermined event (see paras 21, 24, 30, 37, and 44, a work log 42 logs event information from the start of an operation until the end of the operation, a job ID is associated with the start and end time of the operation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the recording of event information into a work log, as described by Nakatani, with the system of Ko.
The suggestion/motivation for doing so would have been to provide an electronic apparatus capable of quantitatively grasping an effect of reducing a work cost, user’s workload, by an operation assisting function (Nakatani para 7).
Therefore, it would have been obvious to combine Nakatani with Ko to obtain the invention as specified in claims 13, 21, and 22.

Regarding claim 14, Ko further discloses wherein the operation object is a button, and operation of the button causes a change of the screen (see paras 13, 15, 20, 24-27, and 35-38, controller 1 communicates with operation unit 2 to control a display screen presented to a user, the screen displays icons to a user for selection of one or more functions provided by the image forming apparatus, there is a default activation order the icons will be displayed after an authentication process, the display order of the icons can also change based on being selected by a user or when a main body operation is detected, such as setting a sheet of paper on a document glass).  
Regarding claim 15, Ko further discloses wherein the one or more controllers are configured to add an icon, to the predetermined operation object, indicating that a change of the screen is accompanied by execution of a job (see paras 13, 15, 20, 24-27, and 35-38, controller 1 communicates with operation unit 2 to control a display screen presented to a user, the screen displays icons to a user for selection of one or more functions provided by the image forming apparatus, there is a default activation order the icons will be displayed after an authentication process, the display order of the icons can also change based on being selected by a user or when a main body operation is detected, such as setting a sheet of paper on a document glass).  
Regarding claim 16, Nakatani further discloses wherein the one or more controllers are configured to record information about an event generated by an operation to the operation panel later than an operation of the button accompanied by the change of the screen (see paras 30 and 44, work log 42 logs event information regarding operations made by a user from icon selection until a job is processed, a job ID is associated with the start and end time of the operation).  
Regarding claim 17, Nakatani further discloses 10wherein the one or more controllers are configured to records information that identifies an event generated by a first operation of the button accompanied by the change of the screen and information that identifies an event generated by a second operation of the button accompanied by the change of the screen as a common value (see paras 30 and 44, work log 42 logs event information regarding operations made by a user from icon selection until a job is processed, a job ID is associated with the start and end time of the operation).  
Regarding claim 18, Nakatani further discloses 15wherein the one or more controllers are configured to record information that identifies whether the predetermined event (see paras 30 and 44, work log 42 logs event information regarding operations made by a user from icon selection to job execution to job completion, a job ID is associated with all the events associated with a particular job, work log 42 also contains non-user operation panel information, such as start time, end time, operation type, and result).  
Regarding claim 19, Nakatani further discloses wherein the one or more controllers are configured to records information about the predetermined operation 20object displayed before changing the screen and information about the predetermined operation object displayed after changing the screen while associating them to each other (see paras 30 and 44, work log 42 logs event information regarding operations made by a user from icon selection until a job is processed, a job ID is associated with the start and end time of the operation, information is logged during the entire process regardless of screen changes).  
Regarding claim 20, Ko further discloses wherein the one or more controllers are configured to records information about an arrangement order of the 25predetermined operation object displayed before changing the screen and information about the arrangement order of the predetermined operation object displayed after changing the screen while associating them to each other (see paras 13, 15, 20, 24-27, and 35-38, controller 1 communicates with operation unit 2 to control a display screen presented to a user, the screen displays icons to a user for selection of one or more functions provided by the image forming apparatus, there is a default activation order the icons will be displayed after an authentication process, the display order of the icons can also change based on being selected by a user or when a main body operation is detected, such as setting a sheet of paper on a document glass).
Regarding claim 38, Ko further discloses wherein the one or more controllers are configured to, in response to occurrence of the predetermined event, generate and save a screen change trigger event (see paras 18, 20, 24-25, 29-30, and 35-38, controller 1 changes the display order of the icons based on a predetermined event and also updates the display order of the icons based on accumulated user operation, thus a trigger event must be saved, even if only temporarily).  
Regarding claim 39, Ko further discloses a scanner (para 25, the image forming apparatus includes a scanner); and 
a document feeder including a document tray and being configured to feed a document set on the document tray to the scanner, wherein the predetermined event is the document being set on the document tray (see paras 13, 15, 20, and 25, setting item icons in a particular order based on a main body operation, such as setting a sheet of paper on a document glass or in a manual feed tray).  
Regarding claim 40, Ko further discloses wherein the predetermined event is reception of a facsimile by the information processing apparatus (see para 29, the predetermined event can be whether or not a Fax is received).  
Regarding claim 41, Ko further discloses wherein the predetermined event is entry of a print job of a user who logs into the information processing apparatus (see paras 12, 15, 26, and 29, a user is authenticated and a user log is created).  
Regarding claim 42, Nakatani further discloses wherein the one or more controllers are configured to associate the history information about the user operation received after the arrangement of the predetermined operation object and the information about the predetermined event with a session identifier (see paras 27 and 44, after a user logs in each time a user performs an input operation to execute a job, a work log 42 records a job ID and start time and end time of a user input operation, among other criteria).  
Regarding claim 43, Nakatani further discloses wherein the one or more controllers are configured to (i) generate the session identifier in response to log in of a user and (ii) associate a plurality of operation events with the session identifier in a case where the occurrence of the predetermined event and the plurality of operation events occur after the log in of the user and before a log out of the user (see paras 27, 44, and 47, after a user logs in each time a user performs an input operation to execute a job, a work log 42 records a job ID and start time and end time of a user input operation, among other criteria).  
Regarding claim 45, Ko further discloses wherein the predetermined operation object is an object that, when selected, is configured to cause execution of a predetermined function, to which a predetermined setting is preset, of the information processing apparatus (see paras 18, 25, and 27, a user can select from a scan, copy, print option after a predetermined event occurs).  
Regarding claim 46, Ko further discloses wherein the one or more controllers are configured to store the predetermined setting and a setting used when the predetermined function is performed in association with each other (see paras 26-30, when a print job is received from an external terminal the icons are displayed in a particular order).
Regarding claims 47 and 48, Ko further discloses wherein the predetermined event is at least one of placement of a sheet on an auto document feeder of the information processing apparatus and inputting a print job, the screen displayed on the operation panel dynamically changes in accordance with the detection of the predetermined event, and recorded history information is extractable from log information of the information processing apparatus (see paras 13, 15, 20, 24-27, and 35-38, controller 1 communicates with operation unit 2 to control a display screen presented to a user, the screen displays icons to a user for selection of one or more functions provided by the image forming apparatus, the display order of the icons can be change based on a main body operation detection, such as setting a sheet of paper on a document glass or in an ADF).

Claim 44 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ko and Nakatani as applied to claim 13 above, and further in view of Tsujimoto (US 2010/0110488).
Ko and Nakatani do not disclose expressly wherein the one or more controllers are configured to transmit, to a server, the history information about the user operation received after the arrangement of the predetermined operation object and the information about the predetermined event.  
Tsujimoto discloses wherein the one or more controllers are configured to transmit, to a server, the history information about the user operation received after the arrangement of the predetermined operation object and the information about the predetermined event (see paras 15, 18, and 45, an image forming apparatus can send log data to a server for storage).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the storing of log data at a server, as described by Tsujimoto, with the system of Ko and Nakatani.
The suggestion/motivation for doing so would have been to provide secure storage of log data and reduce the amount of storage needed by an image forming apparatus thereby cutting equipment cost and reducing the possibility of data loss.
Therefore, it would have been obvious to combine Tsujimoto with Ko and Nakatani to obtain the invention as specified in claim 44.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677